Case 4:02-cr-40004-SMY Document 370 Filed 04/01/21 Page 1 of 1 Page ID #1005




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS



UNITED STATES OF AMERICA,            )
     Plaintiff,                      )
                                     )
v.                                   )     Case No.: 02-CR-40004-SMY-03
                                     )     Judge Gilbert C. Sison
Daniel W. Ross                       )
       Defendant.                    )


     ORDER PURSUANT TO FEDERAL RULE OF CRIMINAL PROCEDURE 5(f)

      Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure,
the court, with both the prosecutor and defense counsel present,
confirms the government’s obligation to disclose favorable evidence to
the accused under Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny, and orders it to do so. Favorable evidence under Brady need
have only some weight and includes both exculpatory and impeaching
evidence. Failure to produce such evidence in a timely manner may
result in sanctions, including, but not limited to, adverse jury
instructions, dismissal of charges, and contempt proceedings.


Date: April 1, 2021
                                                 s/Gilbert C. Sison
                                                 Hon. Gilbert C. Sison
                                                 United States Magistrate Judge
